Citation Nr: 1103938	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  06-31 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from August 
1984 to December 1991 and from February 2003 to September 2003.  
This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision of the Houston, Texas 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection for the Veteran's low back disability 
rated 10 percent, effective January 19, 2005.  An interim August 
2006 rating decision increased the rating for the low back 
disability to 20 percent, also effective January 19, 2005.  In 
November 2009 the case was remanded for additional development.   
A September 2010 rating decision assigned a temporary total 
(convalescent) rating from September 1, 2005 through November 30, 
2005, and resumed the 20 percent rating on December 1, 2005.   

A September 2009 rating decision granted service connection for 
left and right lower extremity radiculopathy as neurological 
manifestation of the low back disability, rated 10 percent each, 
from February 2008, and denied service connection for erectile 
dysfunction, and a September 2010 rating decision assigned an 
earlier effective date (of January 19, 2005) for those ratings.  
The Veteran has not filed a notice of disagreement (NOD) in those 
matters, and they are not before the Board.  


FINDING OF FACT

At no time during the appeal period is the Veteran's low back 
disability shown to have been manifested by limitation of forward 
flexion of the thoracolumbar spine to 30 degrees or less or by 
ankylosis of the entire thoracolumbar spine; separately ratable 
neurological symptoms (other than lower extremity radiculopathy) 
are not shown; incapacitating episodes of intervertebral disc 
syndrome (IDS) totaling more than two weeks in a period of a year 
are not shown.  



CONCLUSION OF LAW

A rating in excess of 20 percent is not warranted for the 
Veteran's low back disability.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Code (Code) 5243 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  

As the rating decision on appeal granted service connection and 
assigned a disability rating and effective date for the award, 
statutory notice had served its purpose, and its application was 
no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  An August 2006 statement of the case (SOC) provided 
notice on the "downstream" issue of entitlement to an increased 
initial rating and readjudicated the matter.  38 U.S.C.A. § 7105; 
see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The 
Veteran has had ample opportunity to respond and/or supplement 
the record.  He has not alleged that notice in this case was less 
than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008) ("where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream issues").

In November 2009 the case was remanded for the Veteran to be 
afforded a VA examination and for private treatment records to be 
secured.  The Board finds that there has been substantial 
compliance with its remand instructions, as the Veteran was 
afforded a VA examination and private treatment records were 
secured.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); 
Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Veteran's pertinent treatment records have been secured.  The 
RO arranged for examinations in July 2005, August 2009, and 
August 2010.  The examinations are adequate to assess the 
disability as the examiners expressed familiarity with the 
history of the disability, and conducted thorough examinations of 
the Veteran, noting all findings necessary for a proper 
determination in the matter.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007) (VA must provide an examination that is adequate for 
rating purposes).  The Veteran has not identified any pertinent 
evidence that remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim. 

B. Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities which are rated according to the specific criteria 
therein.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3.

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned with 
a grant of service connection.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the 
Board will summarize the relevant evidence as appropriate and the 
analysis will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The Veteran's service-connected low back disability has been 
diagnosed as lumbar disk disease and rated under Code 5243(for 
intervertebral disc syndrome (IDS)).  Code 5243 provides for 
rating under the General Rating Formula for Diseases and Injuries 
of the Spine (General Formula); or based on Incapacitating 
Episodes, whichever method results in the higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25.  

Under the General Formula, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will apply.  
A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees; or, combined range of motion for the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour.  A 20 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is warranted for forward flexion 
of the thoracolumbar spine limited to 30 degrees or less; or 
where there is favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
rating is warranted for unfavorable ankylosis of the entire 
spine.

There are several notes following the General Rating Formula 
criteria, which provide: (1) Associated objective neurological 
abnormalities are to be rated separately under an appropriate 
diagnostic code.  (2) For purposes of VA compensation, normal 
forward flexion of the thoracolumbar spine is 0 to 90 degrees, 
extension is 0 to 30 degrees, left and right lateroflexion is 0 
to 30 degrees, and left and right lateral rotation is 0 to 30 
degrees. The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right 
lateroflexion, and left and right rotation. The normal combined 
range of the thoracolumbar spine is to 240 degrees.  (3) In 
exceptional cases, an examiner may state that, because of age, 
body habitus, neurological disease, or other factors not the 
result of disease or injury of the spine, the range of motion of 
the spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion stated in the regulation.  38 C.F.R. 
§ 4.71a.

Rating IDS under the formula for rating based on incapacitating 
episodes, a 10 percent rating is warranted for incapacitating 
episodes having a total duration of at least one week but less 
than two weeks, during the past 12 months.  A 20 percent rating 
is warranted for incapacitating episodes having a total duration 
of at least two weeks, but less than four weeks, during the past 
12 months.  A 40 percent rating is warranted for incapacitating 
episodes if such episodes had a total duration of at least four 
weeks but less than six weeks, during the past 12 months.  A 60 
percent (maximum) rating is warranted for incapacitating episodes 
having a total duration of at least six weeks during the past 12 
months.  Note (1) following Code 5243 provides that an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a.

The Veteran sustained a back injury in a helicopter crash in 
service.  As the Veteran's low back disability is rated 20 
percent, the focus is on those criteria that would allow for a  
higher (than 20 percent) rating.  It is also noteworthy that from 
September 1, 2005 through November 30, 2005 the disability was 
assigned a total (100%) rating, and that that period of time is 
not for consideration.

A May 2005 private outpatient treatment record notes that the 
Veteran was seen for back complaints after a fall injury within 
the prior two weeks.  [The Board observes that based on the 
ratings assigned to date the RO has apparently conceded that all 
low back is related to the injury in service, and none to the 
intercurrent injury in late April/or early May 2005.]  On 
examination there was obvious discomfort.  Range of motion 
testing revealed: flexion to 45 degrees, extension to 0 degrees, 
side bending to 20 degrees bilaterally, and rotation to 30 
degrees bilaterally.  There was significant spasm throughout the 
right paralumbar muscles.  The assessment was herniated disc L4 
on the right.  

A June 2005 private outpatient treatment record notes that the 
Veteran was seen for follow-up of his herniated nucleus pulposus 
(HNP) of L4 and that he had responded well to a steroid injection 
3 weeks prior.  On examination his lumbar spine showed "good 
range of motion."  The assessment was HNP L4 on the right, 
improved.    

On July 2005 examination (on behalf of VA), the Veteran reported 
suffering from a lower back injury since 2003.  Symptoms included 
pain and difficulty moving, occurring intermittently, once per 
day for four hours, brought on by physical activity, and relieved 
by morphine.  About three times a year, the pain became so 
intense that the Veteran required bedrest.  The condition did not 
cause incapacitation, but he was functionally impaired as he 
could not move.  There were no notations of associated bowel or 
bladder impairment.  The Veteran reported he missed 14 days of 
work per year due to such condition.  Examination revealed 
complaints of radiating pain on movement and bending as well as 
muscle spasm on bending when the left leg was elevated.  The 
examiner noted that there was no ankylosis of the spine.  There 
was no tenderness; straight leg raising was negative bilaterally.  
On examination, forward flexion of the thoracolumbar spine was to 
70 degrees (where pain began).  Extension, right and left lateral 
flexion, and right and left rotation of the thoracolumbar spine 
were all 30 degrees.  The joint function of the spine was 
additionally limited by fatigue and pain, pain having the major 
functional impact; however, the examiner could not estimate the 
additional limitation in degrees without resorting to mere 
speculation.  Limitations did not include weakness, lack of 
endurance, or incoordination.  The examiner noted no signs of 
intervertebral disc syndrome with chronic and permanent nerve 
root involvement. 

An August 2005 VA outpatient treatment record notes that the 
Veteran experienced low back pain after lifting a dummy for the 
fire department.  There was no tenderness to palpation of the 
lower back and lower back range of motion was slightly decreased 
with extension.  

August 2005 private treatment records show a chief complaint of 
back pain from dragging a dummy while testing for the police 
department.  Pain with radiation to the right leg was noted.  The 
diagnosis was acute lumbar sprain with a history of herniated 
nucleus pulposus.
  
A September 2005 private outpatient treatment record notes that 
the Veteran began physical therapy and was status post 
laminectomy.  

A February 2006 private outpatient treatment record notes that 
the Veteran fell down stairs and aggravated his low back, but had 
recovered in a day or so.

On August 2009 VA examination the Veteran reported moderate and 
dull low back pain that he experienced on a daily basis with 
weakness and spasms.  He reported moderate weekly flare-ups.  The 
Veteran self-reported incapacitating episodes [of disc disease] 
of 2 days in June 2009, 4 days in January 2009, one day in March 
2009, and one day in November 2008.  The Veteran did not use any 
assistive devices and there were no limitations on walking.  
There were no notations of associated bowel or bladder 
impairment.  Erectile dysfunction was noted with a psychological 
etiology.  The Veteran's posture and gait were normal.  There 
were no abnormal spinal curvatures.  There was pain with motion 
of the bilateral thoracolumbar sacrospinalis.  Range of motion 
testing of lumbar spine revealed: flexion to 80 degrees, 
extension to 25 degrees, bilateral lateral flexion to 30 degrees, 
and bilateral rotation to 30 degrees (all without pain).  There 
was no objective evidence of pain on range of motion testing.  
There was objective evidence of pain but no additional 
limitations on repeat range of motion testing.  There was no 
additional limitation of joint function, pain, fatigue, weakness, 
lack of endurance, or incoordination with repetitive motion.  
There was no history of incapacitation within the 12 months 
prior.  The diagnosis was lumbar spondylosis with worsening 
symptoms and abnormal examination.  There were no significant 
effects on occupational activities and no effects on activities 
of daily living.  

On August 2010 VA examination the Veteran reported a history of 
lower back pain and stiffness (constant and moderate) which was 
worse with walking on uneven ground, sitting, or bending.  There 
were no notations of associated bowel, bladder, or erectile 
impairment.  The examiner noted that there were no incapacitating 
episodes of spine disease and no other limitations on walking.  
The Veteran's posture and gait were normal.  There were no 
abnormal spinal curvatures.  Examination of the thoracolumbar 
sacrospinalis revealed pain with motion and tenderness 
bilaterally.  Range of motion testing of the thoracolumbar spine 
revealed: flexion to 60 degrees, extension to 20 degrees, 
bilateral lateral flexion to 20 degrees, and bilateral lateral 
rotation to 60 degrees.  There was no evidence of pain on range 
of motion or additional limitation on repeat range of motion 
testing.  An April 2008 MRI was interpreted as revealing status 
post L4-5 discectomy with bulging disc L4-S1.  August 2010 X-rays 
were interpreted as revealing moderate disc space narrowing L4-5.  
The Veteran was employed full-time as a teacher.  The diagnosis 
was lumbar disc disease with radiculopathy.  The examiner opined 
that the Veteran's lumbar disc disease was related to his 
service-connected spondylosis as it was a progression from the 
injured disc in 2003.     

The evidence of record does not show (nor does the Veteran 
allege) that at any time during the appeal period his low back 
disability was manifested by limitation of thoracolumbar forward 
flexion to 30 degrees or less or by ankylosis (favorable or 
unfavorable) of the entire thoracolumbar spine.  Examinations 
found that flexion of the thoracolumbar spine varied, but at no 
time was it less than to 60 degrees, and repeat testing did not 
result in additional limitation of motion.  The examinations did 
not find the thoracolumbar spine to be ankylosed or that there 
are any separately ratable neurological symptoms (other than the 
already separately rated lower extremity radiculopathy).  
Consequently, the next higher (40 percent) rating under the 
General Formula criteria is not warranted at any time during the 
appeal period.

Furthermore, it is not shown by medical evidence that at any time 
during the appeal period the Veteran was placed on bed-rest by a 
medical provider.  Treatment records are silent for any periods 
of physician prescribed bed rest during the appeal period.  
Notably, the Veteran self-reported (on VA examination) periods of 
incapacitation due to IDS.  His treatment records, which are 
associated with the claims file, do not show he was placed on 
bedrest by a physician.  However, even (for purposes of this 
decision only) accepting that he did have the incapacitating 
episodes alleged (of a total duration of 8 days in a year ), and 
applying the formula for rating disc disease based on 
incapacitating episodes, the result is that a 10 percent rating 
would be warranted.  Consequently, rating based on incapacitating 
episodes would be of no benefit to the Veteran.  

In summary, based on facts found, a schedular rating in excess of 
20 percent for low back disability is not warranted at any time 
during the appeal period under either of the alternate rating 
criteria.  

The Board has also considered whether referral for extraschedular 
consideration is suggested by the record.  There is no objective 
evidence or allegation in the record of symptoms of and/or 
impairment due to the low back disability that are not 
encompassed by the rating assigned.  See 38 C.F.R. § 4.71a,  Code 
5243 (and guidelines preceding the General Formula which indicate 
that the rating encompasses symptoms of pain, stiffness, aching).  
Therefore, those criteria are not inadequate, and referral for 
extraschedular consideration is not warranted.  38 C.F.R. 
§ 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, the Veteran is employed as a teacher, and has not 
alleged that he is unemployable due to his low back disability.  
Hence, the matter of entitlement to a total rating based on 
individual unemployability is not raised by the record.  See Rice 
v. Shinseki, 22 Vet. App. 447 (2009). 


ORDER

A rating in excess of 20 percent for the Veteran's low back 
disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


